                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )      Case No. 6:13-cr-03087-MDH-1
                                               )
DANIEL K. TALBURT                              )
                                               )
                      Defendant.               )

                                           ORDER

       Before the Court is Defendant’s pro se motion to reduce sentence. (Doc. 42). Defendant

is serving a 188-month term of imprisonment for receipt and distribution of child pornography in

violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1). Defendant is proceeding pro se—to that end, the

Court has undertaken to afford Defendant’s motion a liberal construction. See, Dodd v. United

States, 614 F.3d 512, 516 (8th Cir. 2010). Defendant moves the Court for release based on the

current COVID-19 pandemic and his heightened health risk based due to being diabetic, having

high blood pressure, having neuropathy, and having has a minor heart attack in the past.

Accordingly, this Motion is more properly construed as a motion for compassionate release,

pursuant to § 404(b) of the First Step Act and the Coronavirus Relief (CARES) Act.

       The Government has not filed a response Defendant’s Motion. Under 18 U.S.C.

§ 3582(c) a court may not modify a term of imprisonment once it has been imposed except that,

under subsection § 3582(c)(1)(A), a court may reduce a term of imprisonment upon finding

“extraordinary and compelling reasons” if such reduction is consistent with applicable policy

statements of the Sentencing Commission, after considering the factors set forth 18 U.S.C.

§ 3553(a), and after determining the defendant is not a danger to the community as provided in




                                        1
            Case 6:13-cr-03087-MDH Document 43 Filed 09/02/20 Page 1 of 2
18 U.S.C. § 3142(g). (U.S.S.G. § 1B1.13(2)). The pertinent policy statement defines specific

medical, age, and family circumstances as possibly justifying a sentencing reduction, and

authorizes a sentencing reduction based on extraordinary and compelling circumstances.

       After careful consideration of the record before the Court, the Court hereby DENIES

Defendant’s motion. The Court finds that the Defendant has not established that his condition,

including health condition, is so extraordinary or compelling that he should be immediately

released. In addition, given the nature of the offense, considerations that the Defendant may be a

danger to other persons or community lead this Court to conclude that a reduction in sentence

and release is not warranted.



IT IS SO ORDERED.


DATED: September 2, 2020                     /s/ Douglas Harpool
                                             DOUGLAS HARPOOL
                                             UNITED STATES DISTRICT JUDGE




                                     2
         Case 6:13-cr-03087-MDH Document 43 Filed 09/02/20 Page 2 of 2
